Electronically Filed
                                                        Supreme Court
                                                        SCWC-30727
                                                        27-JUL-2012
                                                        08:37 AM



                             SCWC-30727

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         STATE OF HAWAI#I ,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                           SEAN A. WASZILY,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (ICA NO. 30727; CR. NO. 07-1-0027(2))

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (by: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ., and
    Circuit Judge Castagnetti, assigned by reason of vacancy)

        Petitioner/Defendant-Appellant Sean A. Waszily’s

application for writ of certiorari filed on June 15, 2012, is

hereby rejected.

        DATED: Honolulu, Hawai#i, July 27, 2012.


Matson Kelley,                  /s/ Mark E. Recktenwald
for Petitioner
                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Jeannette H. Castagnetti